Citation Nr: 0205314	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine for the 
period from October 21, 1992 until February 2, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine for the 
period beginning on February 3, 2000.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a temporary total evaluation under 
38 C.F.R. §§ 4.29 and 4.30 (2001) for hospital treatment and 
subsequent convalescence for the veteran's service-connected 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 1999 and November 2000.  

In an October 2000 rating decision, the RO increased the 
evaluation for the veteran's service-connected degenerative 
disc disease of the cervical spine from 10 percent to 40 
percent, effective from February 3, 2000.  As this evaluation 
represents less than the maximum available on appeal, both 
the prior 10 percent evaluation and the current 40 percent 
evaluation remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board has reviewed the testimony from the veteran's March 
2002 VA Video Conference hearing and infers that she seeks a 
higher evaluation for her service-connected dysthymic 
disorder.  This matter is referred back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  For the period from October 21, 1992 to July 18, 1999, 
the veteran's degenerative disc disease of the cervical spine 
was no more than slight in degree, with minimally limited 
range of motion and pain.

3.  For the period from July 19, 1999 to February 2, 2000, 
the veteran's degenerative disc disease of the cervical spine 
was moderate in degree, with increased limitation of flexion 
and pain.

4.  For the period beginning on February 3, 2000, the 
veteran's degenerative disc disease of the cervical spine has 
been no more than severe in degree, with increased pain but 
little evidence of increased objective symptomatology.

5.  The veteran's degenerative disc disease of the lumbar 
spine has been no more than slightly disabling, with minimal 
limitation of motion and no pain with motion.

6.  Although the veteran has claimed entitlement to a total 
disability evaluation on account of VA hospitalization for 
her dysthymic disorder in 1999, she was not hospitalized for 
her dysthymic disorder during that year.









CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine for the 
period from October 21, 1992 to July 18, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290 and 5293 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an evaluation of 20 percent for 
degenerative disc disease of the cervical spine for the 
period from July 19, 1999 to February 2, 2000 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5290 and 5293 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the cervical spine for the 
period beginning on February 3, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290 and 5293 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

5.  The criteria for entitlement to a temporary total 
evaluation under 38 C.F.R. §§ 4.29 and 4.30 (2001) for 
hospital treatment and subsequent convalescence for the 
veteran's service-connected dysthymic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.29, 4.30 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records of reported medical treatment and has 
afforded the veteran multiple VA examinations in conjunction 
with her claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as she was 
informed of the need for such evidence in multiple Statements 
of the Case and Supplemental Statements of the Case.  
Moreover, in these issuances, the veteran was specifically 
notified of the relevant regulations and the requirements for 
all of the benefits sought on appeal.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001). 

The Board further notes that the veteran was specifically 
notified of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 1991 & Supp. 2001) in an October 2001 
letter.


I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

B.  Factual background

In a September 1999 rating decision, the RO granted service 
connection for degenerative disease of the cervical spine and 
lumbar spine and assigned separate 10 percent evaluations, 
effective from October 21, 1992.

The RO based its September 1999 decision on VA examination 
reports dating back to 1993.  A January 1993 VA general 
medical examination report indicates that the veteran had 
reported a back injury in 1987, with residual problems 
including pain, and a diagnosis of degenerative joint disease 
of the back was rendered.  X-rays of the lumbosacral spine 
and thoracic spine were within normal limits.

During her July 19, 1999 VA spine examination, the veteran 
complained of pain that started in her mid-back and radiated 
up to her neck, with more pain on the right.  Upon 
examination, range of motion testing revealed lateral 
rotation to 10 degrees, flexion/extension to 20 degrees, and 
lateral bending to 20 degrees bilaterally.  Range of motion 
testing of the low back revealed full forward flexion and 
extension, lateral bending to 10 degrees, and bilateral 
rotation to 20 degrees.  There was some tenderness over C7 
and on the right paraspinal musculature of the cervical 
spine.  However, there was no tenderness of the low back, and 
the lumbar lordosis was normal.  X-rays revealed degenerative 
joint disease of the cervical spine, greatest at C5-C6 and 
C6-C7 and with joint space narrowing; and mild degenerative 
disc disease of the lumbar spine, greatest at L3-L4 and L4-
L5.  The examiner related both disabilities, at least in 
part, to a 1987 in-service motor vehicle accident.

A VA computed tomography (CT) scan from August 1999 revealed 
minimal narrowing of the neural foramina at C4-C5 and 
suspicion of a five millimeter herniated disc along the right 
aspect of C4-C5.  In November 1999, the veteran was seen at a 
VA facility with complaints of chronic neck and back pain.  A 
December 1999 lumbar CT scan revealed a minimal two to three 
millimeter posterior disc bulge of L3-L4 and L4-L5 and no 
spinal stenosis.

On February 3, 2000, the veteran was seen at a VA facility 
with complaints of neck pain, as well as low back pain.  The 
impression was bilateral cervical radiculopathy, right more 
than left, secondary to stenosis; and mild cervical 
spondylitic myelopathy, secondary to a possible disc bulge.  
The examiner discussed the possibility of future cervical 
spine surgery with the veteran.  A magnetic resonance imaging 
study (MRI) from the same month revealed mild cervical 
spondylosis at C4-C5 and C5-C6, a three millimeter broad-
based disc protrusion at C4-C5, moderate narrowing of the 
right C4-C5 neural foramen, and mild narrowing of the left 
C4-C5 neural foramen.

The veteran underwent three VA examinations in conjunction 
with her claims in March 2000.  A spine examination revealed 
lumbar spine flexion to 85 degrees, extension to 30 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
rotation to 35 degrees.  There was no indication of pain with 
range of motion testing, but there was mild progressive 
tenderness of the lumbar spine.  Range of motion testing of 
the cervical spine revealed flexion to 25 degrees, extension 
to 20 degrees, bilateral rotation to 40 degrees, and lateral 
flexion to 35 degrees.  X-rays revealed mild spondylosis of 
the cervical spine.  

A VA general medical examination report from March 2000 
contains a diagnosis of a history of degenerative disc 
disease of the lumbar and cervical spine, with radiculopathy.

The veteran's March 2000 VA neurological examination revealed 
no deficits of strength in the upper and lower extremities, 
and deep tendon reflexes were normal.  There was evidence of 
decreased sensation over the right shoulder.  In rendering an 
impression, the examiner noted that the MRI findings of the 
cervical spine were mild.  A June 2000 addendum to this 
examination report indicates that electromyography (an EMG) 
revealed a right electrical median neuropathy of the wrist 
and no evidence of a right motor central radiculopathy.    

During her March 2002 VA Video Conference hearing, the 
veteran reported sciatic pain of the spine that went down to 
the legs and right-sided weakness.  She noted that lumbar 
spine surgery had been advised, but she also stated that she 
was not currently undergoing physical therapy.  As to the 
neck, she described pain in the upper shoulder area between 
the shoulder blades and severe weakness of the right hand.


C.  Analysis: cervical spine

The RO has evaluated the veteran's cervical spine disorder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Under this section, a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is appropriate in moderate cases, with 
recurring attacks.  In severe cases, characterized by 
recurring attacks with intermittent relief, a 40 percent 
evaluation is in order.  A 60 percent evaluation is warranted 
in pronounced cases, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

As indicated above, the RO assigned a 10 percent evaluation 
for the period from October 21, 1992 until February 2, 2000 
and a 40 percent evaluation beginning on February 3, 2000.  

During the period from October 21, 1992 to July 18, 1999, 
there is simply no evidence showing that the veteran's 
cervical spine disorder was more than mild in degree.  Her 
January 1993 VA examination report contains minimal findings, 
and there is no indication of further outpatient treatment 
during this period.  There is also no evidence of a vertebral 
fracture with demonstrable deformity (an additional 10 
percent under Diagnostic Code 5285), favorable ankylosis of 
the cervical spine (30 percent under Diagnostic Code 5287), 
or moderate limitation of cervical spine motion (20 percent 
under Diagnostic Code 5290).

However, the veteran's July 19, 1999 VA spine examination 
revealed cervical spine flexion to only 20 degrees.  The 
Board is satisfied that this finding, taken in the context of 
the veteran's complaints of neck pain, represents moderate, 
though not severe, limitation of motion under Diagnostic Code 
5290.  See 38 C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996).  As such, a 20 percent 
evaluation is warranted for the veteran's cervical spine 
disorder for the period beginning on July 19, 1999 and 
lasting through February 2, 2000.  Again, however, the 
specific criteria cited in Diagnostic Codes 5285 and 5287 
were not met during this period, and an even higher 
evaluation is not warranted under those sections.

Given that the veteran's cervical spine disorder has been 
evaluated at the 40 percent rate since February 3, 2000 and 
that demonstrable deformity related to a vertebral fracture 
has not been shown, the only possible basis for a higher 
schedular evaluation during this period is pronounced 
intervertebral disc syndrome under Diagnostic Code 5293.  
However, the veteran's VA examinations from 2000 reflect 
little change from 1999 in terms of objective symptomatology; 
rather, the assigned 40 percent evaluation was largely 
predicated on the presence of pain requiring more frequent 
treatment.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  Without more 
significant deficits in terms of range of motion of the 
cervical spine or strength, the Board finds that the 
veteran's cervical spine disorder is much more aptly 
described as "severe" than as "pronounced" in degree, and 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293 have not been met.  

In short, the Board finds that the veteran's degenerative 
disc disease of the cervical spine is most appropriately 
rated as 10 percent disabling for the period from October 21, 
1992 to July 18, 1999; as 20 percent disabling for the period 
from July 19, 1999 to February 2, 2000; and as 40 percent 
disabling for the period beginning on February 3, 2000.  This 
represents a grant as to the period from July 19, 1999 to 
February 2, 2000 and a denial with regard to the other 
periods of time during the pendency of this appeal.

To the extent that the Board's determination represents a 
denial, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable here because 
the preponderance of the evidence is against the elements of 
the veteran's appeal that have been denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

D.  Analysis: lumbar spine

The RO has evaluated the veteran's degenerative disc disease 
of the lumbar spine at the 10 percent rate under Diagnostic 
Code 5293, the criteria of which are described above.

The Board has reviewed the relevant medical records in this 
case and observes that while the veteran has presented 
frequent complaints in regard to low back pain, the objective 
symptomatology of this disorder, as shown on examination, has 
been quite minimal.  Significantly, the March 2000 VA spine 
examination revealed lumbar flexion to 85 degrees, full 
strength in the lower extremities, and no pain upon motion.  
This symptomatology is better described as "slight" than as 
"moderate" in degree; as such, there is no basis for an 
initial evaluation in excess of 10 percent under Diagnostic 
Code 5293.

Moreover, there is no evidence of a vertebral fracture with 
demonstrable deformity (an additional 10 percent under 
Diagnostic Code 5285); favorable ankylosis of the lumbar 
spine (40 percent under Diagnostic Code 5289); moderate 
limitation of motion of the lumbar spine (20 percent under 
Diagnostic Code 5292); or lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (20 percent 
under Diagnostic Code 5295).  

In short, there is no schedular basis for an initial 
evaluation in excess of 10 percent for the veteran's 
degenerative disc disease of the lumbar spine, and the 
preponderance of the evidence is against her claim for that 
benefit.  The provisions of 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001) are therefore not applicable in this case, and 
the claim must be denied.


E.  Applicability of 38 C.F.R. § 3.321(b)(1)

As indicated above, the Board has based its determinations on 
the veteran's claims for increased evaluations on the 
applicable schedular criteria.  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, there is no 
indication that the veteran's service-connected cervical and 
lumbar spine disorders have markedly interfered with earning 
capacity or employment status beyond that interference 
contemplated by the assigned evaluations.  Moreover, there is 
no evidence that such disorders have necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to a temporary total evaluation

Under 38 C.F.R. § 4.29 (2001), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days or hospital observation at 
Department of Veterans Affairs expense for a service-
connected disability for a period in excess of 21 days.  

This increased rating will be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care) or effective the last 
day of the month of termination of treatment or observation 
for the service-connected disability.  A 
temporary release which is approved by an attending VA 
physician as part of the treatment plan will not be 
considered an absence.  An authorized absence in excess of 
four days which begins during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge, effective the first day of such 
authorized absence.  An authorized absence of four days or 
less which results in a total of more than eight days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge, effective the ninth day of authorized 
absence.  Following a period of hospitalization in excess of 
21 days, an authorized absence in excess of 14 days or a 
third consecutive authorized absence of 14 days will be 
regarded as the equivalent of hospital
discharge and will interrupt hospitalization, effective on 
the last day of the month in which either the authorized 
absence in excess of 14 days or the third 14 day period 
begins, except where there is a finding that convalescence is 
required as provided by paragraph (e) or (f) of this section.  
The termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) (2001).  38 C.F.R. § 4.29(a) (2001).

Notwithstanding that hospital admission was for a disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, 
the rating will be from the first day of hospitalization if 
otherwise in 
order.  38 C.F.R. § 4.29(b) (2001).

The assignment of a total disability rating on the basis of 
hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge.  Particular attention, with a view to proper 
rating 
under the rating schedule, is to be given to the claims of 
veterans discharged from a hospital, regardless of the length 
of hospitalization, with indications on the final summary of 
expected confinement to bed or house, or to inability to work 
with the requirement of frequent care of physician or nurse 
at home.  38 C.F.R. § 4.29(c) (2001).

On these total ratings, VA regulations governing effective 
dates for increased benefits will control.  The total 
hospital rating if convalescence is required may be continued 
for periods of one, two, or three months in addition to the 
period provided in paragraph 38 C.F.R. § 4.29(a) (2001).  
Extension of periods of one, two, or three months beyond the 
initial three months may be made upon approval of the 
Adjudication Officer.  Meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1) (2001).  38 C.F.R. § 4.29(d-g) (2001).

Under 38 C.F.R. § 4.30 (2001), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2) or (3) of this section, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
or outpatient release.  The termination of these total 
ratings will not be subject to 38 C.F.R. § 3.105(e) (2001). 
Such total ratings will be followed by appropriate schedular 
evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

Total ratings will be assigned under 38 C.F.R. § 4.30 (2001) 
if treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.   The 
total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation; where the evidence is 
inadequate to assign the schedular evaluation, a physical 
examination will be scheduled prior to the end of the total 
rating period.  38 C.F.R. § 4.30(a) (2001).

A total rating under 38 C.F.R. § 4.30 (2001) will require 
full justification on the rating sheet and may be extended as 
follows: (1) extensions of one, two, or three months beyond 
the initial three months may be made under paragraph (a)(1), 
(2) or (3) of this section; or (2) extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this 
section upon approval of the adjudication officer.  38 C.F.R. 
§ 4.30(b) (2001).

The Board observes that, during her March 2002 VA Video 
Conference hearing, the veteran indicated that the period of 
convalescence in question lasted from February 1 to June 30 
of 1999.  She asserted that she was not actually hospitalized 
for her service-connected dysthymic disorder during this 
period, but she was placed on sick leave continuously.  She 
further noted that this period of "convalescence" exceeded  
21 days.

Upon a review of the relevant medical evidence, the Board 
notes that, in a December 1999 letter, a VA psychiatrist 
indicated that the veteran had taken off work for her 
service-connected psychiatric disability from February 1999 
to the then-present time.  The record also reveals frequent 
treatment for this disorder in 1999.  

However, the criteria for a temporary total rating under 
38 C.F.R. § 4.29 (2001) have not been met because, in short, 
the veteran was not hospitalized for her service-connected 
dysthymic disorder during 1999, let alone hospitalized for 21 
days or more.  Moreover, the criteria under 38 C.F.R. § 4.30 
(2001) have not been met because the veteran did not undergo 
surgery for her service-connected psychiatric disorder.

The Board notes that the veteran has emphasized the frequency 
of relatively recent treatment for her service-connected 
dysthymic disorder.  As such, the issue of entitlement to an 
increased evaluation for this disorder has been referred back 
to the RO.  Despite this, the utter absence of 
hospitalization for this disorder in 1999 requires that the 
claim of entitlement to a temporary total rating under 
38 C.F.R. §§ 4.29 and 4.30 (2001) be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001) are not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine for the 
period from October 21, 1992 until July 18, 1999 is denied.

Entitlement to a 20 percent evaluation for degenerative disc 
disease of the cervical spine for the period from July 19, 
1999 to February 2, 2000 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine for the 
period beginning on February 3, 2000 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine is denied.

The claim of entitlement to a temporary total evaluation 
under 38 C.F.R. §§ 4.29 and 4.30 (2001) for hospital 
treatment and subsequent convalescence for the veteran's 
service-connected dysthymic disorder is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

